DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-3, 6, 9, 29, 30, 32, 34, and 40 are pending.
Claims 1-3, 6, 9, 29, 30, 32, 34, and 40 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Claims 1-3, 6, 9, 29, 30, 32, 34, and 40 are given the benefit of the claim for priority to Japanese priority Application No. JP 2016-050861, filed 15 March 2016.
Claim Interpretation
Independent claim 32 is interpreted as not requiring synthesis of a peptide designed by the apparatus because the peptide producing unit is described using intended use language (that produces a peptide) in step C) of claim 32 as “a peptide producing unit for producing a peptide.” Claim 32 is not limited to an apparatus that is required to execute a step of producing the peptide. The amendment to the preamble received 16 September 2022 does not nullify the recitation in step C).
Independent claims 1 and 30 are interpreted as computer-mediated processes in view of the limitation of inputting information to an analyzer.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The discussion of means plus function in claim 34 regarding the limitations “means for sequencing”, “means for determining the mutation specific to the diseased tissue of the subject”, and “means for sequencing an RNA of the subject” in the Office action mailed 15 December 2021 is withdrawn in view of the amendment received 14 April 2022.
Claim 34 recites the limitations “means for MHC typing the subject.” A sequencing means is described in the specification at paragraphs 2, 17, and 44-46. A mutation determining means is described in the specification at paragraphs 17, 47, and 86. A computer is described at paragraphs 97-102 and Figure 7.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: information inputting unit and epitope analyzing unit in claims 32 and 34, and peptide producing unit in claim 32. The epitope analyzing unit is described in the specification at paragraphs 17, 47, 86, 97-102 and Figures 1, 2, and 7, and the peptide producing unit is described at paragraphs 95 and 121. A computer comprising an inputting unit is described at paragraphs 97-102 and Figure 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See the interpretation of claim 32 noted above in the Claim Interpretation section of this Office action.
Following the flowchart in MPEP 2106:
Step 2A Prong one
Independent claim 32 recites a computer-mediated apparatus that analyzes an epitope associated with a mutation specific to a diseased tissue of a subject. The computer-mediated apparatus of independent claim 32, recites the mental process grouping of abstract ideas.
Step 2A Prong two
This judicial exception is not integrated into a practical application because the additional element of claim 32 of inputting data is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of a generic computer in claim 32 does not improve the functioning of a generic computer and does not integrate the recited judicial exception into a practical application. The additional element of a sequencer apparatus in claim 32 is a data-gathering apparatus that does not integrate the recited judicial exception into a practical application. The additional element of a peptide synthesizing apparatus in claim 32 is not limited to require synthesis of the peptide designed by the judicial exception and does not integrate the recited judicial exception into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of claim 32 of inputting data, and the additional element of a generic computer in claim 30 are conventional computer processes and components.
Regarding conventionality of computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b)    Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

	II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).

The additional element of a sequencer apparatus in claim 32 is conventional. Evidence for the conventionality of sequencing apparatus is shown in Shendure et al. (Biotechnology vol. 26, pages 1135-1145 (2008)). Shendure et al. shows commercially available next generation sequencing apparatus on pages 1136-1141.
The additional element of a peptide synthesizing apparatus in claim 32 is conventional. Evidence for the conventionality of peptide synthesizers is shown in Pedersen et al. (Methods in Molecular Biology vol. 1047, pages 215-224 (2013)). Pedersen et al. shows commercially available peptide synthesizers in Table 1.
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive. The arguments are not persuasive regarding claim 32 because claim 32 has been interpreted as not requiring that the apparatus actively synthesizes the peptide designed by the recited abstract idea as discussed above, and therefore does not require a practical application of the recited judicial exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 9, 29, 30, 32, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Overwijk et al. (Journal for Immunotherapy of Cancer vol. 1, article 11 (2013)) in view of Hundal et al. (Genome Medicine vol. 8, article 11 ((29 January 2016)) in view of Gubin et al. (Nature vol. 515, pages 577-581 and Supplementary Information (2014)).
Independent claims 1 and 30 recite a computer-mediated process of inputting information of a mutation of a diseased tissue of a subject and MHC type of the subject, analyzing an epitope associated with the mutation, the MHC type, and the disease, and producing a peptide based on the information of the epitope wherein the genome of the subject is sequenced, a mutation is searched for, RNA of the subject is sequenced and searched for a mutation and expression levels are determined. Dependent claim 2 further recites analyzing annotations for the mutation, and generating wild type and mutant peptide sequences and ranking epitopes. Dependent claim 3 further recites deriving mutation information from sequence reads of the genome of the subject. Dependent claim 6 further recites analyzing an epitope associated with an RNA sequence read. Dependent claims 9 and 29 further recites analyzing an MHC type derived from a sequence read of a genome of the subject.
Independent claim 32 recites a computer-mediated apparatus that executes a process of inputting information of a mutation of a diseased tissue of a subject, analyzing an epitope associated with the mutation and the disease, and has the capability of producing a peptide based on the information of the epitope wherein the genome of the subject is sequenced, a mutation is searched for, and RNA of the subject is sequenced. Dependent claim 34 further recites an apparatus that determines MHC typing of the subject.
Independent claim 40 recites a computer program that causes a computer to execute a process of inputting information of a mutation of a diseased tissue of a subject, analyzing an epitope associated with the mutation and the disease, and producing a peptide based on the information of the epitope wherein the genome of the subject is sequenced, a mutation is searched for, RNA of the subject is sequenced and searched for a mutation and expression levels are determined.
Overwijk et al. shows in Figure 1 a computer-mediated process of analyzing mutations in DNA expressed in a patient’s tumor, determining presentation by MHC of a peptide associated with the mutation using peptide prediction algorithms, and making the peptide for use as a peptide vaccine. Overwijk et al. states on page 1 that sequencing allows for identification of a patient’s mutations in cancer cells that encode neoantigens that are unique therapeutic targets. Overwijk et al. further states on page 1 that mutation-encoded peptides may evoke a more vigorous T cell response due to a lack of thymic tolerance against them.
Overwijk et al. does not show explicit guidance for selecting peptide that are strongly presented by MHC, analyzing annotated data from a subject, generating wild type and mutated peptide sequences, determining a subject’s HLA (i.e., human MHC) type from annotation or sequencing of a subject’s DNA, analyzing a mutation by sequencing RNA, explicit guidance to make peptides comprising a mutation or vaccination using the peptides, or analysis of expression levels of a mutation.
Hundal et al. shows an in silico process of identifying tumor neoantigens for use in a vaccine in the abstract and throughout. Hundal et al. shows on page 2 an automated analysis of selecting neoantigen peptide sequences for immunological screening. Massively parallel sequencing is used with annotated somatic variants to translate to mutant amino acid sequences. Alignment and variant calling relative to a reference sequence is shown in page 2. Hundal et al. states on page 2 that if clinically genotyped HLA haplotyping was not available the HLA typing was done in silico by analysis of sequencing and software programs. Figure 1 summarizes much of the method of Hundal et al. including determining normal and mutant amino acid sequences, annotation, epitope prediction of mutated peptide sequences, prediction of binding strength to HLA, integrate sequence and expression levels from RNA sequencing and outputting a prioritized (or ranked) list of neoantigen vaccine candidates. Further details are discussed on pages 3-7. Hundal et al. shows analysis of RNA sequence at page 2, column 1, page 4 column 2 to cull variants not expressed in the tumor, and the bottom of page 6 column 2 to page 7 at the top of column 1 to determine that the variant is expressed. Figure 1 shows analysis of DNA and RNA sequence data to integrate expression and coverage information.
Gubin et al. shows analysis of tumor-specific mutant antigens in the abstract and throughout. Gubin et al. shows determining tumor-specific mutations from DNA sequencing on page 577. Gubin et al. shows on page 580 column 1 that RNA sequencing was performed to assess whether the mutation was expressed in the tumor and to focus on highly expressed mutations. In the supplementary material, Gubin et al. shows in the methods section processes of predicting epitopes using software, and synthesis of peptides for use in immunization of mice to study the effect of the peptide vaccine.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Overwijk et al. by using a computer-mediated process of selecting a peptide that binds MHC because Hundal et al. shows such a process to identify and rank peptides for use in a peptide vaccine. It would have been further obvious to analyze annotated data from a subject, generate wild type and mutated peptide sequences, determine a subject’s HLA (i.e., human MHC) type from annotation or sequencing of a subject’s DNA, and analyze a mutation by sequencing RNA because Hundal et al. provides guidance noted above to perform those steps as part of selecting peptides for a vaccine, and Hundal et al. and Gubin et al. provides further guidance to use both DNA and RNA sequencing to analyze epitopes directed to tumor neoantigens and their levels of expression when choosing peptide sequences encoded in expressed variant genes for use in vaccines. Gubin et al. also provides guidance to use computer software to predict epitopes of a peptide sequence. It would have been further obvious to synthesize the designed and highly ranked peptides because Gubin et al. provides guidance to synthesize desired peptides and use then in a peptide vaccine to study the effect on tumors in a mouse model system.
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive. The applicants state the combination of references does not make obvious analysis of both DNA and RNA sequences. The above rejection has been modified to point out guidance in Hundal et al. and Gubin et al. to combine analysis of DNA and RNA sequences to determine what variants are present in a subject and if the variants are expressed to a significant level. The applicants point to the specification at paragraphs 45 and 46 as clearly distinguishing the claimed subject matter from that of the cited references Hundal et al. and Gubin et al. A review of the specification at those paragraphs shows that paragraph 45 discusses analysis of exome data, which is genomic DNA data, not transcribed RNA data. Paragraph 46 discusses analysis of RNA data do determine expressed mutations and levels of expression, which is also recited as alternative analyses of RNA data in step C) of claim 1. Because both Hundal et al. and Gubin et al. provide guidance to analyze RNA for determining levels of expression of variants, the applicant’s argument is not persuasive.
Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Both claims 9 and 29 require performing MHC typing of the subject using genome reads.
Applicant is advised that should claim 1 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 1 and 30 recite the same process steps.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631